                Case 2:17-cv-01249-JPD Document 95 Filed 11/19/18 Page 1 of 3



1
     Karl Y. Park, Esq.                                          The Hon. James P. Donohue
2    7421 Better Way Loop SE #101
     Snoqualmie, WA 98065
3    (206) 356-8487
     Karlpark99@yahoo.com
4

5

6

7
                                 UNITED STATES DISTRICT COURT
8                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE

9                                        )
     YU, KYONG OK,                       )           CASE NO: 2:17-cv-01249-JPD
10   YU, UN NAM, wife and husband,       )
           Plaintiffs,                   )           PLAINTIFFS’ NOTICE OF
11                                       )           CROSS-APPEAL
     v.                                  )
12                                       )
     FIVE BOARS, LLC, a Washington       )
13   limited liability company,          )
     KIM, EUN KYU,                       )
14   KIM, CHU HWANG, husband and wife,   )
             Defendants                  )
15   ___________________________________ )

16           Notice is hereby given that Kyong Ok Yu and Un Nam Yu, plaintiffs in the above

17   named case, hereby appeal to the United States Court of Appeals for the Ninth Circuit

18   from the final judgment entered in this action on the 17th day of October, 2018.

19           The parties to the final judgment appealed and the name, address, and

20   telephone number of their respective counsel are:

21           Counsel for Cross-Appellant/Plaintiffs Kyong Ok Yu and Un Nam Yu:
             Law Office of Karl Park
22           Karl Park, WSBA #27132
23

24
     Plaintiffs’ Notice of Cross-Appeal                                    Law Office of Karl Park
25   Yu v. Five Boars, LLC, et al.                                  7421 Better Way Loop SE #101
     2:17-cv-01249-JPD                                                     Snoqualmie, WA 98065
     P. 1                                                                          (206) 356-8487
                                                                          Karlpark99@yahoo.com
                Case 2:17-cv-01249-JPD Document 95 Filed 11/19/18 Page 2 of 3



1
             7421 Better Way Loop SE #101
2            Snoqualmie, WA 98065
             (206) 356-8487
3
             karlpark99@yahoo.com
4
             Counsel for Appellants/Defendants Five Boars, LLC, and Eun Kyu Kim and Chu
5            Hyong Kim:
             JK LAW GROUP, INC.
6            Chris Rosfjord, Of Counsel, WSBA #37668
             11555 SE 8th Street, Suite 120 Bellevue, WA 98004
7            (206) 321-4849
             rosfjordlaw@gmail.com
8
             Dated November 19, 2018.
9

10
                                                  /s/ Karl Park
11                                                Karl Park, WSBA #27132
                                                  Attorney for Cross-Appellants/Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24
     Plaintiffs’ Notice of Cross-Appeal                                Law Office of Karl Park
25   Yu v. Five Boars, LLC, et al.                              7421 Better Way Loop SE #101
     2:17-cv-01249-JPD                                                 Snoqualmie, WA 98065
     P. 2                                                                      (206) 356-8487
                                                                      Karlpark99@yahoo.com
                Case 2:17-cv-01249-JPD Document 95 Filed 11/19/18 Page 3 of 3



1                                         CERTIFICATE OF SERVICE
2
             I declare under penalty of perjury that I served or caused to serve a true and
3
     correct copy of the foregoing document to the following person(s) by email and via
4
     PACER electronic filing:
5
             Mr. Chris Rosfjord, Attorney for Defendants
6
             JK Law Group, Inc.
7
             11555 SE 8th Street Suite 120
             Bellevue, WA 98004
8            (425) 440-0220
             rosfjordlaw@gmail.com
9
             I declare under penalty of perjury that the foregoing is true and correct.
10
             Dated November 19, 2018, in Snoqualmie, Washington.
11

12

13
                                                       /s/ Karl Park
                                                       Karl Park, WSBA #27132
14
                                                       Attorney for Plaintiffs
15

16

17

18

19

20

21

22

23

24
     Plaintiffs’ Notice of Cross-Appeal                                      Law Office of Karl Park
25   Yu v. Five Boars, LLC, et al.                                    7421 Better Way Loop SE #101
     2:17-cv-01249-JPD                                                       Snoqualmie, WA 98065
     P. 3                                                                            (206) 356-8487
                                                                            Karlpark99@yahoo.com
